Title: To Alexander Hamilton from James McHenry, 15 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department August 15. 1799.
          
          I have received your letter of the 14. instant
          I have no objection to the appointment of Lieutenant Walker to the Office of Paymaster of the Sixth regiment of Infantry—
          The supply of Clothing for the regiment has been ordered to Wilmington to the address of Griffith J McRee Esqr. and instructions given to him by the Quarter Master General to deliver them to the order of the Paymaster of the regiment and also to notify Colonel Read of the Shipments—
          I have the honor to be with great respect—Sir Your obed servant
          
            James McHenry
          
          Major Genl. Alexander Hamilton
        